Citation Nr: 0943477	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  08-01 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for Hepatitis C. 


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

J. Fussell, Counsel





INTRODUCTION

The Veteran had active service from August 1969 to August 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2006 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  


FINDINGS OF FACT

In July 2009 and again in September 2009, prior to the 
promulgation of a decision in the appeal, the Board received 
written notification from the Veteran that a withdrawal of 
this appeal was requested. 


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
Veteran (or his representative) have been met. 38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. §§ 20.202, 20.204 (2009).  Withdrawal 
may be made by the Veteran or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2009).  Here, the 
Veteran submitted written notification to the Board in July 
2009 and again in September 2009, requesting a withdrawal of 
this appeal in its entirety.  Hence, there remain no 
allegations of error of fact or law for appellate 
consideration.  

Accordingly, the Board does not have jurisdiction to review 
the appeal, and it is dismissed. 


ORDER

The appeal is dismissed.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs




 Department of Veterans Affairs


